Citation Nr: 1644309	
Decision Date: 11/23/16    Archive Date: 12/02/16

DOCKET NO.  14-00 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a neck disorder or degenerative disc disease of the cervical spine with radiculopathy.  

2.  Entitlement to service connection for neurological impairment of the bilateral upper extremities, to include neuropathy, radiculopathy and carpel tunnel syndrome of each upper extremity.


REPRESENTATION

Appellant represented by:	Paul B. Burkhalter, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1963 to June 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Veteran filed a timely Notice of Disagreement (NOD) in November 2010.  38 C.F.R. § 20.201 (2016).   The RO issued a Statement of the Case (SOC) in November 2013.  Finally, the Veteran submitted a VA Form 9, Substantive Appeal, in November 2013.  The RO issued a Supplemental SOC in May 2015.  

The Veteran testified at a videoconference Board hearing in February 2016.  A transcript of the hearing has been associated with the claims file.

The Board observes that the Veteran first filed his claim for "left and right hand, arms and shoulder" and carpal tunnel and the issues of entitlement to service connection for a bilateral arm condition and for bilateral carpal tunnel were denied by a July 2007 rating decision.  Then, in April 2008, the Veteran submitted additional evidence pertaining to this claim.  The U.S. Court of Appeals for the Federal Circuit has found that 38 C.F.R. § 3.156(b) (2016) requires that VA evaluate submissions received during the year following notice of a rating decision to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011).  The evidence submitted in April 2008 supported the Veteran's claim for entitlement to service connection, and the Board finds that it also constituted new and material evidence that was submitted within one year of the July 2007 rating decision denying service connection for bilateral carpal tunnel syndrome and a bilateral arm condition.  Therefore, the Board accepts the Veteran's April 2008 submission, including his assertions that he had continued to experience symptoms related to his claimed conditions from service, as a continuous prosecution of a claim for service connection for a bilateral arm condition and bilateral carpal tunnel syndrome, and has rephrased the issue accordingly as entitlement to service connection for a neurological impairment of the bilateral upper extremities, to include neuropathy, radiculopathy and carpel tunnel syndrome of each upper extremity.

The Board acknowledges that the issue of entitlement to an increased for rating major depressive disorder has been perfected, but not yet certified to the Board.  The Board's review of the claims file reveals that the AOJ is still taking action on this issue.  As such, the Board will not accept jurisdiction over it at this time, but it will be the subject of a subsequent Board decision, if otherwise in order.

The Board also notes that the Veteran filed an August 2015 NOD with a July 2015 rating decision regarding entitlement to a total disability rating based on individual unemployability (TDIU).  The Veteran also filed a July 2016 NOD with a July 2015 rating decision as to the issues for entitlement to a TDIU and entitlement to increased initial ratings for bilateral lower extremity radiculopathy.  To date, the RO has not issued a statement of the case (SOC) addressing these issues.  However, the record reflects that such issues are being actively developed separately by the RO pursuant to the NOD.  Further, the representative and the Veteran acknowledged at the time of the February 2016 hearing that the only issue presently on appeal is the one concerning entitlement to service connection for neurological impairment of the bilateral upper extremities, to include neuropathy, radiculopathy and carpel tunnel syndrome of each upper extremity.  As such, a remand to the agency of original jurisdiction (AOJ), pursuant to Manlincon v. West, 12 Vet. App. 238, 240-41 (1999), to direct issuance of a SOC is not appropriate for Board action.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of service connection for neurological impairment of the bilateral upper extremities, to include neuropathy, radiculopathy and carpel tunnel syndrome of each upper extremity is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In September 2014, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal as to the issue of entitlement to a neck disorder or degenerative disc disease of the cervical spine with radiculopathy.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  

On record at the September 2014 decision review officer (DRO) hearing, the Veteran withdrew his appeal as to the issue of entitlement to a neck disorder or degenerative disc disease of the cervical spine with radiculopathy.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal.




ORDER

The appeal as to the issue of entitlement to a neck disorder or degenerative disc disease of the cervical spine with radiculopathy is dismissed.


REMAND

The Veteran contends that his neurological impairment of the bilateral upper extremities, to include neuropathy, radiculopathy and carpel tunnel syndrome of each upper extremity is related to his period of service.  

On entrance to active duty, all of the systems were normal in the clinical evaluation and the Veteran denied any history of problems in May 1963.  The Veteran's service treatment records indicate that he sought treatment for right wrist problems from an injury three weeks previously in June 1963.  He complained of pain at the flexion point and tenderness.  The X-ray was negative.  In July 1964 the Veteran was treated for a left arm injury, and in November 1965 he complained of left wrist weakness and pain in the left wrist.  There was no trauma and no swelling.  At separation in April 1966, the Veteran's clinical evaluation was normal.  He reported swollen or painful joints on his separation report of medical history.  

Various private treatment records show that the Veteran has been treated for complaints related to his bilateral upper extremities.  In October 1987, the Veteran complained of pain in his neck and left shoulder, with radiation down to the left upper extremity.  He reported that the pain began five or six years previously.  In December 1993, the Veteran began to have pain in his neck while working.  He complained that he had pain in his left hand and had numbness and pain in his right hand.  In March 1994, the Veteran had complaints related to his bilateral shoulders, elbows, wrists, and hands.  He complained of aches and pains that had begun approximately seven years ago.  He reported pain that radiated to his shoulders and arms.  He also reported pain in his elbows, shoulders, and wrist areas.  He was wearing a splint on his right hand and the clinician indicated that the Veteran may have had carpal tunnel in his wrist.  He was seen for additional complaints related to his bilateral upper extremities in June 1994.  In September 1994, there was an impression of right carpal tunnel syndrome.  Records from October 1994 show that the Veteran had complaints related to his right elbow; he was wearing a bilateral braces.  The Veteran had good grip strength and his sensation was intact.  Treatment continued through January 1995.  

VA treatment records show the Veteran's history related to his left carpal tunnel and cubital tunnel release.  In November 1998, the Veteran complained of bilateral arm pain.  The Veteran complained of bilateral shoulder pain in December 1998.  In May 1999, the Veteran complained of pain in his arms.  The Veteran also complained of pain in his hands in July 1999.  In September 1999, the examiner noted that there was a fragment on the dorsoradial wrist, which the examiner thought was an old osteophyte or old fragment from a trapezoid fracture from an injury five years prior.  He complained of left arm pain in October 1999.  In November 1999, the Veteran complained of pain in the forearm, elbow, shoulder, and hand.  Also in November 1999, the Veteran complained of pain in his right upper extremity due to an accessory bony fragment in the right dorsal wrist.  Surgery was recommended for the right wrist in December 1999.  The Veteran's VA treatment records also show a history tenosynovitis in the hands and wrists.  Right wrist swelling was noted in November 2003; the clinician also noted that the Veteran was status post-carpal tunnel in the left wrist.  In August 2004, the Veteran underwent a right shoulder arthroscopy for a right shoulder rotator cuff tear.  In March 2005, the Veteran complained of arthritic pain in the right hand and arm, and he had poor right hand grip.  The Veteran reported right shoulder and hand pain, and he said he was unable to make a closed fist and that he suffered from forearm cramping if he does repeated fist closing.  He reported weakness in shoulder, forearm, and hand.  In September 2005, the Veteran reported that there was right shoulder a right hand pain; he reported that he had received a steroid injection and that he had some improvement.  In November 2005, the Veteran complained of continued shoulder pain.  In May 2005, the Veteran complained of right shoulder and arm pain.  The examiner noted that an MRI from June 2005 revealed a spur and tendinosis.  During September 2010 VA examination, the Veteran reported that he had swelling in his hands and arms.  

During his February 2016 hearing, the Veteran asserted that his duties in service caused his hands to swell; he reported that his duties included typing, fixing office equipment, passing out mail, and other administrative tasks.  He indicated that he had a lot of work to do and he reported working 14 hours or more a day.  He indicated that, prior to starting his job, he hurt his hand during basic training when he fell down after someone pushed him.  He reported that he would run hot or cold water over his hands when they would freeze, swell, or be in pain.  The Veteran also reported that he continued to have problems with his hands after service, but he denied working in an office environment after service.  He testified that he began seeking treatment from private physicians after service and that he was diagnosed with carpal tunnel syndrome.  He also reported that he had surgery on his left wrist and elbow.  He reported continued symptoms in his bilateral wrists that inhibit his ability to drive, work with tools such as a hammer or screwdriver, open a jar, thread a needle, and write.  The Veteran also reported sensations of tingling and numbness.    

VA will provide a medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing that certain diseases manifested during an applicable presumptive period for which the veteran qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but insufficient competent medical evidence on file for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2016); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

The Board finds, when taken together, this evidence satisfies the low threshold set forth in McLendon for obtaining a VA examination and nexus opinion.  As such, on remand the Veteran should be afforded a VA examination.

On remand, all ongoing private treatment records should be obtained and added to the claims file.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2014).  Additionally, the RO/AMC should ensure that any and all VA treatment records are associated with the file.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran for the appropriate release to obtain any outstanding private treatment records.  With the Veteran's authorization, the RO/AMC should then obtain the Veteran's recent private treatment records.  If no additional records are located, the Veteran must be notified and a written statement to that effect should be requested for incorporation into the record.  

The RO/AMC should also obtain any outstanding VA treatment records.  All efforts to obtain these records must be documented in the claims file.

2.  After the above development is complete, schedule the Veteran for a VA examination to determine the etiology of the Veteran's neurological impairment of the bilateral upper extremities, to include neuropathy, radiculopathy and carpel tunnel syndrome of each upper extremity.  The record must be made available to the examiner, and the examiner must specify in the report that the claims file has been reviewed.  All pertinent symptomatology and findings must be reported in detail.  The examiner is directed specifically to the lay statements of record as well as any relevant private treatment records associated with the file.  All tests and studies, as well as the clinical findings contained therein, should be reported in detail.

After reviewing the claims folder, obtaining a history of complaints from the Veteran, and conducting a thorough examination of the Veteran, the examiner is asked to provide an opinion determining whether it is at least as likely as not (50 percent or greater probability) that the Veteran's neurological impairment of the bilateral upper extremities, to include neuropathy, radiculopathy and carpel tunnel syndrome of each upper extremity are caused by or related to the Veteran's period of active duty service?

The examiner is asked to specifically consider the service medical records that show the Veteran sought treatment for his bilateral upper extremities.  

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The medical professional should discuss the particulars of this Veteran's medical history and the relevant medical sciences that apply to this case, including the use of any medical literature, which may reasonably explain the medical guidance in the study of this case.

3.  Thereafter, readjudicate the Veteran's claims. If the benefits sought on appeal remains denied, the Veteran and her representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


